Citation Nr: 0817972	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-16 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to a compensable rating for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Scott R. Wolf, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a bilateral knee 
disability and continued a noncompensable rating for a 
duodenal ulcer.  


FINDINGS OF FACT

1.  The veteran's diagnosed bilateral knee disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.

2.  The evidence does not show that the veteran currently has 
a duodenal or peptic ulcer or any symptoms related to ulcer 
disease.   


CONCLUSIONS OF LAW

1.  The veteran's current bilateral knee disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for a compensable rating for a duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service medical records are negative for any 
complaints of or treatment for a bilateral knee disability.  
On separation examination in August 1971, the veteran made no 
complaints regarding his knees, and his lower extremities 
were found to have no abnormalities.  Since the veteran's 
lower extremities were found to be within normal limits on 
separation and there were no recorded complaints during a 
five-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
bilateral knee disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of a bilateral knee 
disability is a February 1993 x-ray that revealed accentuated 
tibial spines with small spur formation and a question of 
midjoint small joint mice on the left.  There was also an 
area of benign cortical hyperostosis in the right proximal 
medial tibia and minimal narrowing of medial joint spaces.     

Private medical records dated from March 1993 to December 
2005 show that the veteran received intermittent treatment 
for bilateral knee osteoarthritis, deep vein thrombosis of 
the left lower extremity, chondromalacia of the left knee, 
degenerative joint disease of the bilateral knees, and a 
tibia-fibula fracture of the right lower extremity.  The 
veteran underwent a bilateral knee arthroscopy in March 1993 
for internal derangement of both knees.  Microscopic 
diagnosis of the knee tissue revealed chondromalacia and non-
specific chronic synovitis.  

On VA examination in March 2004, the veteran complained of 
bilateral knee pain and stiffness.  He reported occasional 
swelling of the knees as well as fatigability and lack of 
endurance.  Examination revealed fatigability and slight 
weakness with squatting and rising of both knees, and 
crepitus was felt on active range of motion but not passive 
range of motion.  There was no ankylosis, painful motion, 
edema, effusion, instability, redness, heat, abnormal 
movement, or guarding of movement.  The gait was normal.  
Range of motion of the knees was 120 degrees bilaterally with 
pain.  The medial and lateral collateral ligaments as well as 
the anterior and posterior cruciate ligaments were intact.  
The medial and lateral meniscus tests were negative 
bilaterally.  An x-ray of the bilateral knees showed a 
narrowed medial compartment and spurring in the tibial spine 
of the left knee and moderate degenerative joint disease in 
the right knee.  The examiner diagnosed the veteran with 
degenerative arthritis of both knees.  

In a March 2006 functional report completed for the Social 
Security Administration, the veteran stated that since he 
fractured his right leg in December 2005 and underwent 
surgery for it, he had been confined to a wheelchair.  He 
reported numerous functional impairments caused by his 
confinement and stated that he did not believe his leg would 
ever be the same even after recovering from surgery.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral knee disability.  There is no competent 
medical opinion of record relating the veteran's bilateral 
knee disability to his service or any event in service.  
Additionally, arthritis (or any other bilateral knee 
disability) was not diagnosed within one year of separation 
from service, so presumptive service connection for a 
bilateral knee disability is not warranted.  

The veteran contends that his current bilateral knee 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's bilateral knee disability is in February 
1993, approximately 22 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no evidence of a continuity of symptomatology, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
bilateral knee disability developed in service or is due to 
any event or injury in service.  Therefore, the Board 
concludes that the bilateral knee disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   
   
Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7305, which provides criteria for the 
evaluation of a duodenal ulcer, a 10 percent rating is 
warranted for mild symptoms recurring once or twice per year.  
A 20 percent rating is warranted for a moderate ulcer 
disorder with recurring episodes of severe symptoms two or 
three times per year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for a moderately severe ulcer condition with less 
than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(2007).    

On VA examination in March 2004, the veteran reported not 
having any problems with ulceration symptoms in the previous 
10 years.  He complained of some gastroesophageal reflux-type 
symptoms consisting of heartburn.  He denied any vomiting, 
hematemesis, or melena.  He stated that he did not take any 
medication for peptic ulcer disease or duodenal ulcer 
disease, but that he took over-the-counter medicine for 
heartburn when it occurred three times a week.  He had no 
circulatory disturbances after meals, hypoglycemic reactions, 
diarrhea, constipation, episodes of colic or distention, or 
nausea.  Examination revealed no evidence of any ulcer 
disease.  There were no signs of anemia or weight loss, and 
abdominal examination showed no pain or tenderness.  An upper 
gastrointestinal series showed swallowing without difficulty.  
The esophagus, stomach, pylorus, duodenal cap, and duodenum 
were satisfactory.  There was gastric reflux on a water 
siphonage test.  The examiner diagnosed the veteran with 
gastroesophageal reflux disease under treatment.  

Private medical records dated from September 1992 to December 
2005 show that the veteran received intermittent treatment 
for chronic gastritis as evidenced by gastric biopsy, reflux 
esophagitis as revealed by a distal esophageal biopsy, hiatal 
hernia, gastric prolapse, gastric nodularity, and an acid 
related disorder of the gastrointestinal tract.  

The current medical evidence does not show that the veteran 
has a duodenal or peptic ulcer or any symptoms related to 
ulcer disease.  The veteran's symptoms of occasional 
heartburn were revealed to be a result of gastroesophageal 
reflux disease and not due to any ulcer disease.  Because the 
veteran does not have mild symptoms of ulcer disease that 
recur once or twice per year, a compensable rating for a 
duodenal ulcer is not warranted.        

In sum, the weight of the credible evidence demonstrates that 
the veteran's duodenal ulcer did not warrant a compensable 
rating for the entire period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004 and March 
2006; a rating decision in August 2004; and a statement of 
the case in February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a bilateral knee disability is denied.  

A compensable rating for a duodenal ulcer is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


